Name: Commission Regulation (EEC) No 2953/80 of 14 November 1980 amending for the seventh time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 11 . 80 Official Journal of the European Communities No L 306/ 17 COMMISSION REGULATION (EEC) No 2953/80 of 14 November 1980 amending for the seventh time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /80 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3 ), as amended by Regulation (EEC) No 1077/80 (4), fixes inter alia the amount of the special aid for skimmed milk for use as feed for animals other than young calves ; whereas , taking into account the development of the market situation , it seems neces ­ sary to adjust both the amount of the aid and the maximum selling price of skimmed milk applied by dairies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is amended as follows : 1 . In Article 1 (2), the amount '7-50 ECU per 100 kilo ­ grams' is replaced by '7-10 ECU per 100 kilo ­ grams '. 2 . In Article 3 ( 1 ) (c), the amount ' 1-83 ECU per 100 kilograms' referred to in the first indent is replaced by '2-33 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on 1 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (4 ) OJ No L 113, 1 . 5 . 1980 , p. 58 . ( 3 ) OJ No L 321 , 16 . 12 . 1977, p . 30 .